Exhibit 10.6

 

UNITED ONLINE, INC.
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT(S)

 

AMENDMENT AGREEMENT

 

AMENDMENT AGREEMENT by and between United Online, Inc., a Delaware corporation
(the “Corporation”), and Mark Goldston (the “Participant”) to be effective as of
January 1, 2009.

 

RECITALS

 

A.            Participant is a party to one or more Restricted Stock Unit
Issuance Agreements with the Corporation pursuant to which Participant will
become entitled to receive shares of Common Stock that vest under the restricted
stock units evidenced by those agreements.

 

B.            The purpose of this Amendment Agreement is to bring each of those
Restricted Stock Unit Issuance Agreements, to the extent they pertain to
restricted stock units that were not vested as of December 31, 2004, into
documentary compliance with the applicable provisions of Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
thereunder.

 

C.            The Restricted Stock Unit Issuance Agreements that are subject to
this Amendment Agreement are more particularly identified in attached Schedule
I.

 

D.            All capitalized terms in this Amendment Agreement shall have the
same meanings assigned to them in the applicable Restricted Stock Unit Issuance
Agreement.

 

NOW, THEREFORE, it is agreed each of the Restricted Stock Unit Issuance
Agreements is hereby amended as follows, effective January 1, 2009:

 

1.             The Issuance Schedule set forth in Paragraph 1 of each Restricted
Stock Unit Issuance Agreement is hereby amended in its entirety to read as
follows:

 

“The Shares in which the Participant vests in accordance with the regular
Vesting Schedule set forth above shall be issued, subject to the Corporation’s
collection of all applicable Withholding Taxes, on the applicable vesting date
specified for those Shares in such Vesting Schedule or as soon thereafter as
administratively practicable, but in no event later than the close of the
calendar year in which the vesting date occurs or (if later) the fifteenth day
of the third calendar month following such vesting date. The applicable
Withholding Taxes are to be collected pursuant to the procedures set forth in
Paragraph 8 of this Agreement.”

 

--------------------------------------------------------------------------------


 

2.             Paragraph 4 of each Restricted Stock Unit Issuance Agreement is
hereby amended in its entirety to read as follows:

 

 “4.          Accelerated Vesting.  The Participant’s Employment Agreement sets
forth certain terms and conditions under which Participant’s equity or
equity-based awards from the Corporation, including this Award, may vest on an
accelerated basis under various specified circumstances. The terms and
provisions of the Employment Agreement (including any conditions, restrictions
or limitations governing the accelerated vesting or issuance of the Shares), as
they apply to this Award, are hereby incorporated by reference into this
Agreement and shall have the same force and effect as if expressly set forth in
this Agreement.  The Shares that vest on such an accelerated basis shall be
issued on the applicable vesting date or as soon thereafter as administratively
practicable, but in no event later than the close of the calendar year in which
the vesting date occurs or (if later) the fifteenth day of the third calendar
month following such vesting date, subject to the Corporation’s collection of
the applicable Withholding Taxes.”

 

3.             Paragraph 6(c) of each Restricted Stock Unit Issuance Agreement
is hereby amended in its entirety to read as follows:

 

“(c)         Any Restricted Stock Units which are assumed or otherwise continued
in effect in connection with a Change in Control or replaced with a cash
incentive program under Paragraph 6(a) shall be subject to the vesting
acceleration provisions of the Participant’s Employment Agreement.  Accordingly,
the terms and provisions of the Employment Agreement (including any conditions,
restrictions or limitations governing the accelerated vesting or  issuance of
the securities subject to the Participant’s outstanding equity awards or the
distribution of the proceeds of any replacement cash incentive plan) shall apply
to any Restricted Stock Units under this Agreement which are assumed or
otherwise continued in effect in connection with a Change in Control or replaced
with a cash incentive program under Paragraph 6(a) and are hereby incorporated
by reference into this Agreement, with the same force and effect as if expressly
set forth in this Agreement.  The Shares underlying any Restricted Stock Units,
or the proceeds of any replacement cash incentive plan, which vest on an
accelerated basis in accordance with those provisions shall be issued or
distributed on the applicable vesting date or as soon thereafter as
administratively practicable, but in no event later than the close of the
calendar year in which the vesting date occurs or (if later) the fifteenth day
of the third calendar month following such vesting date, subject to the
Corporation’s collection of the applicable Withholding Taxes.”

 

4.             Paragraph 6(d) of each Restricted Stock Unit Issuance Agreement
is hereby amended in its entirety to read as follows:

 

2

--------------------------------------------------------------------------------


 

“(d)         If the Restricted Stock Units subject to this Award at the time of
the Change in Control are not assumed or otherwise continued in effect or
replaced with a cash incentive program in accordance with Paragraph 6(a), then
those units shall vest immediately prior to the closing of the Change in
Control. The Shares subject to those vested units shall be converted into the
right to receive the same consideration per share of Common Stock payable to the
other stockholders of the Corporation in consummation of that Change in Control,
and such consideration shall be distributed to Participant on the effective date
of that Change in Control or as soon thereafter as administratively practicable,
but in no event later than three (3) business days following the effective date
of that Change in Control. Such distribution shall be subject to the
Corporation’s collection of the applicable Withholding Taxes pursuant to the
provisions of Paragraph 8.”

 

5.             There is hereby added to each Restricted Stock Unit Issuance
Agreement the following new Paragraph 14:

 

“14.        Deferred Issuance Date.

 

(a)           It is the intention of the parties that the provisions of this
Agreement, as amended by the Amendment Agreement, continue to comply with the
requirements of the short-term deferral exception of Section 409A of the Code
and Treasury Regulations Section 1.409A-1(b)(4).  Accordingly, to the extent
there is any ambiguity as to whether one or more provisions of this Agreement as
so amended would otherwise contravene the requirements or limitations of Code
Section 409A applicable to such short-term deferral exception, then those
provisions shall be interpreted and applied in a manner that does not result in
a violation of the requirements or limitations of Code Section 409A and the
Treasury Regulations thereunder that apply to such exception.”

 

(b)           If and to the extent this Agreement may be deemed to create an
arrangement subject to the requirements of Section 409A, then no Shares or other
amounts which become issuable or distributable by reason of Participant’s
cessation of Service shall actually be issued or distributed to Participant
prior to the earlier of (i) the first day of the seventh (7th) month following
the date of his or her Separation from Service due to such cessation of Service
or (ii) the date of Participant’s death, if Participant is deemed at the time of
such Separation from Service to be a specified employee under
Section 1.409A-1(i) of the Treasury Regulations issued under Code Section 409A,
as determined by the Plan Administrator in accordance with consistent and
uniform standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2).  The deferred
Shares or other distributable amount shall be issued or distributed in a lump
sum on the first day of the seventh (7th) month following the date of
Participant’s Separation from Service or, if earlier, the first day of the month
immediately following the date the Corporation receives proof of Participant’s
death.

 

3

--------------------------------------------------------------------------------


 

(c)           For purposes of this Agreement, the term Separation from Service
shall have the meaning ascribed to such term under Code Section 409A and the
Treasury Regulations issued thereunder.”

 

6.             The definition of Employment Agreement set forth in Appendix A of
each Restricted Stock Unit Issuance Agreement is hereby amended in its entirety
to read as follows:

 

“Employment Agreement shall mean the Amended and Restated Employment Agreement
between the Participant and the Corporation effective January 1, 2009.”

 

7.             The definition of Involuntarily Terminated set forth in Appendix
A of each Restricted Stock Unit Issuance Agreement is hereby deleted in its
entirety.

 

8.             Except as modified by this Amendment Agreement, all the terms and
conditions of each Restricted Stock Unit Issuance Agreement subject to this
Amendment Agreement shall continue in full force and effect.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Amendment Agreement on
the date specified for that party below.

 

 

UNITED ONLINE, INC.

 

 

 

By:

/s/ Frederic A. Randall, Jr.

 

 

 

Title:

EVP and General Counsel

 

 

 

Dated:

December 29, 2008

 

 

 

 

 

/s/ Mark Goldston

 

MARK GOLDSTON, PARTICIPANT

 

 

 

 

 

Dated:

December 19, 2008

 

5

--------------------------------------------------------------------------------


 

SCHEDULE I

 

RESTRICTED STOCK UNIT ISSUANCE AGREEMENTS SUBJECT TO AMENDMENT AGREEMENT

 

 

The Restricted Stock Unit Issuance Agreements between the Corporation and
Participant governing the following Awards are subject to the Amendment
Agreement:

 

Award Date:

 

Number of Restricted
Stock Units
Originally Subject to
Agreement:

 

Number of Restricted
Stock Units
Currently Outstanding:

 

Number of Restricted
Stock Units
Subject to Amendment
Agreement:

 

March 24, 2005

 

500,000

 

125,000

 

125,000

 

February 15, 2007

 

250,000

 

166,667

 

166,667

 

April 3, 2007

 

750,000

 

750,000

 

750,000

 

August 26, 2008

 

650,000

 

650,000

 

650,000

 

 

6

--------------------------------------------------------------------------------